In re Lipps, Dennis; — Plaintiff; applying for supervisory and/or remedial writs Office of Workers Compensation District 7, No. 99-04854; to the Court of Appeal, Fifth Circuit, No. 99-C-989.
Granted. The hearing officer’s decision to refer applicant’s motion to appoint a physician of his choice to the trial on the merits is reversed. Applicant is entitled to be examined by a physician of his choice pursuant to LSA-R.S. 23:1124(B).
VICTORY, J., not on panel.
MARCUS, TRAYLOR, and KNOLL, JJ., would deny the writ.